Title: To George Washington from Robert Morris, 8 February 1790
From: Morris, Robert
To: Washington, George



Sir,
New York Feby 8th 1790.

The Memorial which you will find inclosed herewith, Speaks so plain a Language as not to stand in need of Explanation, and the occasion such as not to require appology. The request which it contains being supported by considerations of public Justice, will I am sure from that Motive, meet your favour. With Sentiments of the most perfect Esteem and respect. I have the Honor to be Sir Your most obedient and Most humble Servant

Robt Morris

